                       UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION
____________________________________
                                     )
MICHAEL DALEIDEN, SEAN               )
RANDALL, STEVEN SACK, PEDRO          )
POVEDA, CHRISTOPHER CARVER, )
RICHARD JOSWICK, JUSTIN              )
SCOTT, AND LYNN FRAZEL,              )
                                     )
      Plaintiffs,                    )
vs.                                  )    CASE NO:
                                     )
RED LAMBDA, INC., a Florida          )
For-Profit Corporation, BAHRAM       )
YUSEFZADEH, individually, SAAD       )
AL BARRAK, individually and LEWIS )
DUNCAN, individually,                )
                                     )
      Defendant.                     )
____________________________________)

                DEFENDANT RED LAMBDA’S NOTICE OF REMOVAL
                Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, RED LAMBDA,

INC. (“Red Lambda”), through its undersigned counsel, files this Notice of Removal of the

above-captioned action from the Circuit Court of the Eighteenth Judicial Circuit in and for

Seminole County, Florida where the action is now pending under Case No. 2020-CA-000133-

16K-K to the United States District Court for the Middle District of Florida. In support of this

Removal, Defendant Red Lambda states as follows:

                                      BACKGROUND

                1.      Plaintiffs Michael Daleiden, Sean Randall, Steven Sack, Pedro Poveda,

Christopher Carver, Richard Joswick, Justin Scott, and Lynn Frazel, (collectively “Plaintiffs”)

initiated this action captioned Daleiden, et al v. Red Lambda et al, No. 2020-CA-000133-16K-
K, in the Circuit Court of the 18th Judicial Circuit for Seminole County, Florida (“State Court

Action”).

                 2.     A copy of the Summons and the Complaint was served on Defendant

Red Lambda on February 5, 2020.

                 3.     Pursuant 28 U.S.C. § 1446(a), a complete copy of all process and

pleadings received by Defendant Red Lambda in the State Court Action to date are attached as

Composite Exhibit “A.” Defendant Red Lambda has not served any answer or responsive

pleadings to the Complaint, nor made any argument before the State Court.

                 4.     Plaintiffs’ 40-count Complaint alleges causes of action for unpaid

wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”) and Fla. Stat. §

448.08, et. seq. (See Complaint generally).

       REMOVAL IS PROPER BASED ON ORIGINAL FEDERAL QUESTION
           JURISDICTION AND SUPPLEMENTAL JURISDICTION

                 5.     Removal is proper under 28 U.S.C. § 1441(a) because this Court has

original subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1331. Federal question

jurisdiction is apparent on the face of the Complaint as Plaintiffs’ claims directly implicate the

laws of the United States---specifically the FLSA. Breuer v. Jim’s Concrete of Brevard, Inc.,

292 F.3d 1308, 1309 (11th Cir. 2002), aff'd, 538 U.S. 691 (2003) (FLSA cases may be

immediately removed from state to federal court).

                 6.     The district court also has supplemental jurisdiction over Plaintiffs’

state law claims pursuant to 28 U.S.C. § 1367(a), to the extent they are not preempted by the

FLSA, because Plaintiffs’ state law claims are so related to their FLSA claims that they form

part of the same case or controversy.


                                                2
                                             VENUE

                 7.    Removal to this Court is proper pursuant to 28 U.S.C. § 1446(a) because

the Circuit Court of the 18th Judicial Circuit, in and for Seminole County, Florida where this

case was brought and is pending is within this Court’s District and Division.

               COMPLIANCE WITH PROCEDURAL REQUIREMENTS

                 8.    Pursuant 28 U.S.C. § 1446(b), Defendant Red Lambda’s Notice of

Removal is timely filed within 30 days after the initial receipt by Defendant Red Lambda of a

copy of Plaintiff’s Complaint.

                 9.    A copy of this Notice of Removal and a Notice of Filing Notice of

Removal will promptly be filed with the State Court as required by 28 U.S.C. § 1446(d). A copy

of the Notice of Filing Notice of Removal is attached as Exhibit “B.”

                 10.   Defendants Lewis Duncan, Saad Al-Barrak, and Bahram Yusefzadeh

consent to this Removal and will be filing consents with the Court.

                WHEREFORE, Defendant Red Lambda hereby removes the State Court Action

from the Circuit Court of the Eighteenth Judicial Circuit in Seminole County, Florida to the

United States District Court for the Middle District of Florida and request that this Court take

jurisdiction of this civil action to the exclusion of any further proceedings in state court.



               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                3
                  DATED this 6th day of March, 2020.

                                                      Respectfully submitted,

                                                      JACKSON LEWIS P.C.
                                                      390 North Orange Avenue, Suite 1285
                                                      Orlando, Florida 32801
                                                      Telephone:     (407) 246-8440
                                                      Facsimile:     (407) 246-8441

                                                      By:     /s/ Peter M. Wendzel
                                                              Peter M. Wendzel
                                                              Florida Bar No. 1018271
                                                              peter.wendzel@jacksonlewis.com

                                                              Madonna M. Snowden
                                                              Florida Bar No. 0124522
                                                              madonna.snowden@jacksonlewis.com

                                                      Attorneys for Defendants RED LAMBDA,
                                                      INC., SAAD AL-BARRAK, and LEWIS
                                                      DUNCAN

                               CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on this 6th day of March, 2020, the foregoing was

electronically filed with the Clerk of the Court by using the CM/ECF system, which will send

a notice of electronic filing to, as well as a true and correct copy sent via U.S. Mail and E-Mail

to: counsel for Plaintiffs, R. Samuel Dunaway, III, Esquire, Dunaway Law Firm, P.A., 2457

Silver Star Road, Orlando, Florida 32804, sam@dunawaylawfirm.com, and Counsel for

Defendant Bahram Yusefzadeh, Jesse I. Unruh, Esquire Spire Law, LLC 12249 Science Drive,

Suite 155 Orlando, Florida, jesse@spirelawfirm.com.

                                                       /s/ Peter M. Wendzel
                                                       Attorney
4847-7421-2534, v. 2




                                                4
